Citation Nr: 0638700	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  99-13 846A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
knee torn medial meniscus disability, to include a current 
evaluation in excess of 30 percent.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee degenerative joint disease (DJD) 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1972 to April 
1977.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York that granted the 
appellant's claim of entitlement to service connection for a 
left knee disorder and assigned a zero percent evaluation.

In August 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  The Board thereafter 
remanded the case to the RO for additional development in 
November 2005.

While the case was in remand status, the RO increased the 
appellant's disability rating for the left knee meniscus 
disability from zero percent to 30 percent.  The RO also 
found that the appellant's left knee degenerative joint 
disease (DJD) was inextricably intertwined with the medial 
meniscus disability, granted service connection for that DJD 
and assigned an initial evaluation of 10 percent.  Because 
the appellant did not withdraw his rating claims after the RO 
issued those 30 and 10 percent evaluations in May 2006, those 
issues are still in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The appellant has appealed the initial rating that was 
assigned to the left knee disability when service connection 
was granted.  The appellant is, in effect, asking for a 
higher rating effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the rating issues are as set out on 
the title page.


FINDINGS OF FACT

1.  The instability of the left knee is caused by the left 
medial meniscus disability.

2.  The DJD of the left knee is manifested by pain, swelling 
and a decreased range of motion.

3.  In March 1998, an MRI of the appellant's left knee was 
performed in a VA facility; the results revealed evidence of 
mild to moderate degeneration/maceration of the midbody and 
posterior horn of the medial meniscus as well as mild 
chondromalacia patella and mild narrowing and features of 
osteoarthritis involving the medial joint compartment.

4.  There is objective clinical evidence of pain on motion; 
an abnormal gait; ligamentous laxity; tenderness to 
palpation; a variably decreased range of motion; crepitus; 
and radiographic evidence of degenerative changes.

5.  Based on the clinical findings, there is no evidence of 
ankylosis of the left knee, flexion limited to 30 degrees or 
extension limited to 15 degrees.

6.  The left knee disabilities have not presented an unusual 
or exceptional disability picture at any time. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for left 
knee instability, effective from March 1998 are met; however, 
the criteria for an initial evaluation in excess of 30 
percent for left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5261 (2006).

2.  The criteria for an initial 10 percent rating for left 
knee degenerative joint disease, effective from March 1998 
are met; however, the criteria for an initial evaluation in 
excess of 10 percent for left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claim in correspondence dated in March 2003, 
and November 2005.  These documents informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  

In those letters, the RO informed the appellant about what 
the evidence had to show to establish entitlement to an 
increased evaluation for the left knee disability.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA and private medical records were obtained and 
associated with the claims file.  The appellant was afforded 
VA examinations.  He also was afforded a personal hearing at 
the RO as well as a Board hearing.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide.  The appellant did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The RO apprised the appellant of those elements in 
letters sent in March 2006, and July 2006.  

The appellant was provided with notice as to the clinical 
findings needed for higher evaluations for his left knee 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The knees are considered major joints.  38 C.F.R. § 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The appellant presented testimony about the severity of his 
left knee disabilities during the October 1999 RO hearing.  
He maintained that the left knee disability had worsened; 
that he had to wear a knee brace; that he experienced 
grinding and crepitus of the left knee; that the left knee 
was arthritic, and that weightbearing was painful.

Review of the medical evidence of record reveals that the VA 
physician who examined the appellant in April 2006 delineated 
which of the appellant's left knee symptoms should be 
attributed to each disability.  The examiner stated that the 
instability of the left knee was caused by the left medial 
meniscus disability.  The examiner also stated that the left 
knee DJD was the cause of the pain, swelling and decreased 
range of motion in the left knee.

The appellant submitted his left knee claim in March 1998.  
He underwent MRI testing in a VA facility that same month.  
This testing revealed evidence of mild to moderate 
degeneration/maceration of the midbody and posterior horn of 
the medial meniscus as well as mild chondromalacia patella.  
Mild narrowing and features of osteoarthritis involving the 
medial joint compartment were also shown.  

The VA medical examination conducted in June 1998 
demonstrated crepitus on movement of the left knee.  Flexion 
of the left knee was limited to 75 to 80 degrees without 
pain.  There was instability of the left knee.

The appellant underwent another VA medical examination in 
December 1998.  On physical examination, there was swelling 
and deformity of the left knee.  There was crepitus on 
movement.  Flexion was limited to 120 degrees with pain.  

The appellant underwent another VA examination in October 
2003; range of motion of the left knee was from zero degrees 
of extension to 110 degrees of flexion.  Laxity was 
demonstrated in the left knee.  

The most recent VA examination was conducted in April 2006; 
the examiner reviewed the claims file.  There was swelling 
and deformity of the left knee on physical examination.  
There was crepitus on movement of the left knee.  There was 
tenderness in the medial joint compartment.  Range of motion 
was from zero degrees of extension to 80 degrees of flexion; 
the motion was accomplished with pain.  The examiner stated 
that the instability was due to the service-connected left 
medial meniscus disability and that the DJD in the left knee 
caused the pain, swelling and limitation of motion.

The appellant appealed the initial noncompensable evaluation 
assigned for the left knee disability; this evaluation was 
effective in March 1998.  The Court held, in Fenderson v. 
West, 12 Vet. App. 119 (1999), that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then-current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.  The issue 
before the Board is consequently taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include whether a higher rating currently is in order.

The clinical findings cited by the RO in the grant of 30 
percent for the left knee instability are essentially the 
same findings that have been made since March 1998.  
Therefore, the initial rating for the left knee medial 
meniscus disability should be 30 percent effective from March 
1998.  Likewise, the presence of arthritis with pain and 
limitation of motion has been demonstrated in the clinical 
evidence of record dating to March 1998.  Stated 
alternatively, the 10 percent evaluation for the DJD 
disability should be effective from March 1998.

The Board must now consider whether evaluations in excess of 
30 percent or 10 percent would be in order.  The potentially 
applicable regulations contain a number of provisions 
relating to the knee joint.

Where there is recurrent subluxation, lateral instability or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; 20 percent for 
moderate disability; and a maximum 30 percent disability 
evaluation is warranted for severe impairment. Diagnostic 
Code 5257.  The appellant is currently assigned the maximum 
evaluation of 30 percent, effective from March 1998, as 
discussed above.  Therefore, a schedular evaluation in excess 
of 30 percent is not available for the left knee instability 
due to the meniscus tear disability.

Normal extension of the knee is to zero degrees and normal 
flexion is 140 degrees.  38 C.F.R. § 4.71a, Plate II.  In 
this case, the medical evidence of record indicates that, at 
worst, the appellant's left knee extension has been limited 
to zero degrees and his flexion to 75 degrees.  Under 
Diagnostic Code 5260, flexion limited to 60 degrees is rated 
as zero percent disabling; therefore, the appellant would be 
assigned a noncompensable evaluation under this code for his 
limitation to 75 degrees of flexion.  Under Diagnostic Code 
5261, extension limited to five degrees is rated as zero 
percent disabling; therefore, the appellant would be assigned 
a noncompensable evaluation under this code for his 
limitation to zero degrees of extension.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Other factors to consider are the degree of limitation of 
motion that the appellant has, what is expected during flare-
ups or with increased use, and the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was and swelling 
reported.  No muscle atrophy or weakness has been 
demonstrated in the left knee.  There is no clinical evidence 
of any muscle spasm.  However, crepitation and DJD were 
demonstrated clinically.  The objective medical evidence 
shows findings of complaints of pain and pain on use.  With 
regard to incoordination or interference with standing or 
weightbearing, the appellant has been noted to have an 
abnormal gait.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, DJD, crepitation and pain are findings that 
could limit the appellant's functional ability; however, the 
findings do not more nearly approximate a finding of 
limitation of extension or flexion in the left knee to a 
level that would be in excess of 10 percent.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent and 10 percent evaluations 
for the left knee disabilities at issue may be granted when 
it is demonstrated that the particular disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that either one of the 
appellant's service-connected left knee disabilities has 
presented such an unusual or exceptional disability picture 
at any time as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings for a knee disability, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
recent hospitalization for either one of his left knee 
disabilities and he has not demonstrated excessively frequent 
treatment for his left knee.  The appellant has not offered 
any objective evidence of any symptoms due to either one of 
the left knee disabilities that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation of 30 percent, but not 
more, for the appellant's left knee left medial meniscus 
disability is granted, effective from March 1998.

Entitlement to an initial evaluation of 10 percent, but not 
more, for the appellant's left knee degenerative joint 
disability is granted, effective from March 1998.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


